EXHIBIT 10.1
AMENDMENT NO. 5 TO CONSIGNMENT AGREEMENT
     THIS AMENDMENT NO. 5 TO CONSIGNMENT AGREEMENT (this “Amendment”) is made as
of March 7, 2011, by and among CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian
chartered bank (the “PM Lender”); CIBC WORLD MARKETS INC., an Ontario
corporation and subsidiary of the PM Lender (the “Copper Lender” and together
with the PM Lender, the “Metal Lenders”); BRUSH ENGINEERED MATERIALS INC., an
Ohio corporation (“BEM”); WILLIAMS ADVANCED MATERIALS INC., a New York
corporation (“WAM”); TECHNICAL MATERIALS, INC., an Ohio corporation (“TMI”);
BRUSH WELLMAN INC., an Ohio corporation (“BWI”); ZENTRIX TECHNOLOGIES INC., an
Arizona corporation (“ZTI”); WILLIAMS ACQUISITION, LLC, a New York limited
liability company d/b/a Pure Tech (“Pure Tech”); THIN FILM TECHNOLOGY, INC., a
California corporation (“TFT”); TECHNI-MET, LLC, a Delaware limited liability
company (“Techni-Met”); ACADEMY CORPORATION, a New Mexico corporation (“AC”);
ACADEMY GALLUP, LLC, a New Mexico limited liability company (“AG”); and such
other Subsidiaries of BEM who may from time to time become parties by means of
their execution and delivery with the Metal Lenders of a Joinder Agreement under
the Consignment Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI, Pure
Tech, TFT, Techni-Met AC, AG and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.
WITNESSETH:
     WHEREAS, the Metal Lenders and the Customers are parties to a certain
Consignment Agreement, dated as of October 2, 2009, as amended by that certain
(i) Amendment No. 1 to Consignment Agreement, dated as of March 10, 2010,
(ii) Omnibus Amendment to Metal Documents, dated as of June 10, 2010,
(iii) Amendment No. 3 to Consignment Agreement, dated as of September 30, 2010,
and (iv) Amendment No. 4 to Consignment Agreement, dated as of November 10, 2010
(as amended, the “Consignment Agreement”); and
     WHEREAS, the parties hereto desire to amend the Consignment Agreement as
set forth herein;
     NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to such terms in the Consignment Agreement.
     2. Amendments.
     (a) The definition of “Approved Subconsignee Metal” appearing in Section 1
(Definitions) of the Consignment Agreement is hereby amended by deleting the
proviso appearing therein.

 



--------------------------------------------------------------------------------



 



     (b) Section 9.23(b) of the Consignment Agreement is hereby amended by
deleting the text “$20,000,000” appearing therein and replacing such text with
“$50,000,000”.
     (c) Section 9.23(c) of the Consignment Agreement is hereby amended by
deleting the text “$10,000,000” appearing therein and replacing such text with
“$20,000,000”.
     3. Representations and Warranties. To induce the Metal Lenders to enter
into this Amendment, each Customer hereby represents and warrants to the Metal
Lenders that: (a) such Customer has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to fulfill its
obligations hereunder and to consummate the transactions contemplated hereby;
(b) the making and performance by such Customer of this Amendment do not and
will not violate any law or regulation of the jurisdiction of its organization
or any other law or regulation applicable to it; (c) this Amendment has been
duly executed and delivered by such Customer and constitutes the legal, valid
and binding obligation of such Customer, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity;
and (d) on and as of the date hereof, after giving effect to this Amendment, no
Default or Event of Default exists under the Consignment Agreement.
     4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.
     5. Integration of Amendment into Consignment Agreement. The Consignment
Agreement, as amended hereby, together with the other Metal Documents, is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by the Consignment Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by the Consignment Agreement, as amended
hereby, and no party is relying on any promise, agreement or understanding not
set forth in the Consignment Agreement, as amended hereby. The Consignment
Agreement, as amended hereby, may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Customers
and the Metal Lenders. The parties hereto agree that this Amendment shall in no
manner affect or impair the liens and security interests evidenced or granted by
the Consignment Agreement or in connection therewith. Except as amended hereby,
the Consignment Agreement shall remain in full force and effect and is in all
respects hereby ratified and affirmed.
     6. Expenses. The Customers covenant and agree jointly and severally to pay
all reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lenders (including reasonable fees and disbursement of counsel) in connection
with the review and implementation of this Amendment.
     7. Signatures. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, each of which shall be an original and all of which shall
together constitute one and the same agreement.

-2-



--------------------------------------------------------------------------------



 



Delivery of an executed signature page of this Amendment by electronic
transmission shall be effective as an in hand delivery of an original executed
counterpart hereof.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be executed by their duly authorized officers as of the date first written
above.

              CUSTOMERS:        
 
            BRUSH ENGINEERED MATERIALS INC.   WILLIAMS ADVANCED MATERIALS INC.
 
           
By:
  /s/ Michael C. Hasychak
 
Michael C. Hasychak   By:   /s/ Michael C. Hasychak
 
Michael C. Hasychak
 
  Vice President, Treasurer and Secretary       Vice President, Treasurer and
Secretary
 
            TECHNICAL MATERIALS, INC.   BRUSH WELLMAN INC.
 
           
By:
  /s/ Michael C. Hasychak
 
Michael C. Hasychak   By:   /s/ Michael C. Hayschak
 
Michael C. Hasychak

 
  Vice President, Treasurer and Secretary       Vice President, Treasurer and
Secretary
 
            ZENTRIX TECHNOLOGIES INC.   WILLIAMS ACQUISITION, LLC
 
           
By:
  /s/ Michael C. Hasychak
 
Michael C. Hasychak   By:   /s/ Michael C. Hasychak
 
Michael C. Hasychak
 
  Chief Financial Officer and Secretary       Treasurer
 
            THIN FILM TECHNOLOGY, INC.   TECHNI-MET, LLC
 
           
By:
  /s/ Gary W. Schiavoni
 
Gary W. Schiavoni   By:   /s/ Gary W. Schiavoni
 
Gary W. Schiavoni
 
  Secretary       Asst. Secretary and Asst. Treasurer
 
            ACADEMY CORPORATION   ACADEMY GALLUP, LLC
 
           
By:
  /s/ Richard W. Sager
 
Richard W. Sager
President   By:   /s/ Richard W. Sager
 
Richard W. Sager
Manager
 
            METAL LENDERS:        
 
            CANADIAN IMPERIAL BANK OF COMMERCE   CIBC WORLD MARKETS INC.
 
           
By:
  /s/ Lydia Vendrasco
 
Name: Lydia Vendrasco
Title: Authorized Signatory   By:   /s/ Lydia Vendrasco
 
Name: Lydia Vendrasco
Title: Authorized Signatory

Signature Page
Amendment No. 5 to Consignment Agreement

 